In an action to compel specific performance of a contract to purchase real property, the plaintiffs appeal from an order of the Supreme Court, Rings County (Hinds-Radix, J.), dated July 5, 2005, which denied their motion for summary judgment.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the plaintiffs’ contention, they failed to show that they properly demanded performance of a contract to purchase real property on a specific day (see Cave v Kollar, 296 AD2d 370 [2002]). They also failed to show that they had the requisite ability to perform the contract (Paglia v Pisanello, 15 AD3d 373 [2005]). Thus, the plaintiffs failed to make out their prima facie case showing their entitlement to summary judgment on their cause of action to compel specific performance and denial of their motion was proper (see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]).
In light of this determination we need not reach the plaintiffs’ remaining contentions. Florio, J.E, Adams, Luciano and Fisher, JJ., concur.